     Case 2:21-mc-00022-SPL Document 14-1 Filed 06/18/21 Page 1 of 12



 1   Gregory J. Marshall (#019886)
     Patrick A. Tighe (#033885)
 2   SNELL & WILMER L.L.P.
     One Arizona Center
 3   400 E. Van Buren, Suite 1900
     Phoenix, Arizona 85004-2202
 4   Telephone: 602.382.6000
     gmarshall@swlaw.com
 5   ptighe@swlaw.com
 6   Jordan W. Siev (Admitted Pro Hac Vice)
     REED SMITH LLP
 7   599 Lexington Avenue, 22nd Floor
     New York, NY 10022
 8   Tel: (212) 521-5400
     jsiev@reedsmith.com
 9
     Attorneys for Petitioner Daniel Snyder
10
                          IN THE UNITED STATES DISTRICT COURT
11
                                FOR THE DISTRICT OF ARIZONA
12

13
                                                         Case No. 2:21-mc-00022-SPL
14
      In re Application of Daniel Snyder                 DECLARATION OF JORDAN W.
15    for an Order Directing Discovery from              SIEV, ESQ. IN OPPOSITION TO
      Bruce Allen Pursuant to 28 U.S.C. § 1782           RESPONDENT BRUCE ALLEN’S
16                                                       MOTION TO VACATE AND/OR TO
                                                         QUASH PETITIONER’S
17                                                       SUBPOENAS

18          I, Jordan W. Siev, hereby declare under oath, pursuant to 28 U.S.C. § 1746:
19          1.     I am a partner with the law firm of Reed Smith LLP, and I am counsel for
20   petitioner Daniel Snyder (“Snyder” or “Petitioner”) in this matter. I have been admitted
21   to this Court pro hac vice in this matter. I am fully familiar with the facts and circumstances
22   set forth herein and make this Declaration in support of Snyder’s Opposition to Respondent
23   Bruce Allen’s (“Allen”) Motion to Vacate and/or to Quash Petitioner’s Subpoenas (the
24   “Motion”).
25
     I.   Contrary to His Affidavit, Allen Has Coordinated With the Press to Spread
26        Disparaging Narratives to Advance His Agenda
27          2.     In the Subpoenas, Snyder seeks documents in Allen’s possession, custody

28   and/or control from calendar year 2020 (after he was fired by the Washington Football
     Case 2:21-mc-00022-SPL Document 14-1 Filed 06/18/21 Page 2 of 12



 1   Team (the “Team”)) containing information relevant to the campaign of defamation against
 2   Snyder, which included the publication of several articles falsely accusing Snyder of sex
 3   trafficking and affiliation with Jeffrey Epstein (the “Defamatory Articles”).1 See generally
 4   ECF No. 1.
 5          3.     Allen swore in his affidavit [ECF No. 8-1] that he does not have to produce
 6   relevant documents concerning the media disinformation campaign against Snyder because,
 7   among other things, during his tenure with the Team, Allen “maintained a low profile with
 8   respect to the media, rarely participating in press conferences or otherwise interfacing or
 9   speaking with reporters.” See ECF No. 8-1 ¶ 7. Allen also swore, unequivocally, that he
10   “never served as an anonymous source for any news or media reports.” Id. at ¶ 9 (emphasis
11   added).
12          4.     Allen’s sworn statements are at best misleading, and more likely false. As
13   discussed below, Allen’s emails from his time with the Team (which are not the subject of
14   the Subpoena) strongly suggest that he served as an anonymous source to football reporters.
15   Additionally, unbeknownst to Snyder at the time, during his tenure with the Team, Allen
16   spread negative media narratives against his enemies in the football world by spoon-feeding
17   talking points to at least a leading conservative talk show host with millions of followers
18   (the “Talk Show Host”), and to a popular then-current ESPN on-air personality (the “ESPN
19   Personality”).
20          5.     These surreptitious efforts to control media spin disprove or at least cast
21   substantial doubt on Allen’s claims to have had little involvement with the media or to have
22   never served as an anonymous source, and further establish why Allen should be required
23   to produce the documents sought in the Subpoena.
24

25   1 Allen’s counsel failed to meet and confer about the Subpoena with Snyder before filing
     the Motion. Although counsel for the parties met and conferred a week later
26   telephonically, the session was unfruitful. Subsequent email exchanges between
27   respective counsel for Snyder and Allen regarding a proposed ESI protocol and Snyder’s
     offer to engage an independent forensic review vendor to conduct the searches at Snyder’s
28   sole expense have not resulted in an agreement.
                                                 -2-
     Case 2:21-mc-00022-SPL Document 14-1 Filed 06/18/21 Page 3 of 12



 1   A.     Allen Appears to Have Served as an Anonymous Source to Reporters
 2          6.     Allen’s affidavit is called seriously into question by numerous emails in
 3   which Allen appears to serve as an “off the record” source for reporters. By way of just a
 4   few examples:
 5            After a reporter asked Allen — who the reporter referred to as “Mr.
 6               Editor” — whether Allen knew of “anything that should be added,
 7               changed, tweaked” in connection with a draft article about a labor dispute,
 8               Allen disclosed confidential information concerning the dispute. See Ex. 1
 9               (emphasis added).2
10            After a reporter told Allen that he understood that the labor dispute was
11               over, Allen responded that “[a]nother smart owner told me its [sic] not
12               done.” See Ex. 2.
13            Allen forwarded a reporter a confidential email — which expressly states
14               that it should not be shared with the media — regarding a football player’s
15               interest in being traded, which the reporter said he would use during a
16               Sunday football show. See Ex. 3; see also Ex. 4 (“I have not heard from
17               … since 2:30am . . . . Not done[.]).
18            After a reporter asked about private inquiries made by the Team regarding
19               a football player — stressing the sensitivity of the information by saying
20               “[h]ope this isn’t too deep into in-House only matters” — Allen provided
21               a response noting that, in fact, there were no such inquiries about the
22               player. Ex. 5.
23

24

25   2 Certain exhibits to this declaration contain redactions to protect the privacy of third-
26   parties, who are instead referred to as “football person,” “reporter” or the like. Should the
     Court so desire, Snyder can submit unredacted versions of the exhibits to the Court, for
27   review in camera. Snyder can also provide unredacted versions of the exhibits to Allen’s
     counsel upon request after entry of a mutually agreeable protective order.
28

                                                 -3-
     Case 2:21-mc-00022-SPL Document 14-1 Filed 06/18/21 Page 4 of 12



 1            After a reporter asked Allen for an update on a new hiring, adding “Won’t
 2                quote you obviously,” Allen replied “We will call you later to update
 3                you.” See Ex. 6.
 4          7.     Similarly, Allen repeatedly met with media figures in private settings or
 5   scheduled one-on-one calls, which he arranged by email while taking care to leave the exact
 6   subject of discussion unspecified, suggesting that background and/or off-the-record
 7   discussions took place. See Exhibit 7. Allen’s testimony that he never served as an
 8   anonymous source is thus misleading, and more likely false.
 9          8.     Notably, at least some reporters appear to have been equally comfortable
10   providing confidential or unreleased information to Allen, as well. For instance, in 2014, a
11   reporter provided information about the upcoming draft to Allen before Allen learned
12   through official channels, and in 2015 a reporter urged Allen to call him after Allen
13   mentioned a “trade thought”, saying the reporter had “LOGS to add to that fire….” See
14   Exhibits 8-9. The fact that confidential information flowed to Allen is further indication
15   that he was willing to provide it in exchange.
16          9.     Moreover, Allen’s attempt to paint himself as having only limited contact
17   with the media generally is contradicted by the evidence. In reality, Allen fielded dozens
18   and dozens of media requests for comment over his tenure; and on many occasions Allen
19   engaged with the media, both overtly and privately. See, e.g., Exs. 10 (a calendar entry
20   showing a series of upcoming interviews for Allen); 11 (Allen agreeing to appear on a radio
21   show); 12 (Allen informing a reporter which neurologist cleared a specific player); 13
22   (Allen explaining a lawsuit to a reporter); 14 (Allen providing a reporter with details on a
23   private and sensitive conversation between a player and coach and promising to “get more
24   later”); 15 (Allen agreeing to be interviewed by a reporter for a profile on him); 16 (Allen
25   agreeing to an interview with a reporter).
26          10.    This is only a small sampling of the many times Allen engaged with reporters
27   during his tenure at the Team.
28

                                                  -4-
     Case 2:21-mc-00022-SPL Document 14-1 Filed 06/18/21 Page 5 of 12



 1   B.     Allen Fed Disparaging Narratives about Football Personnel to the Talk Show
 2
            Host
            11.    The Talk Show Host is a prominent radio talk show host and podcaster.
 3
     Through the Talk Show Host’s various programming, the Talk Show Host reportedly
 4
     reaches millions of loyal listeners.
 5
            12.    Allen used the Talk Show Host to propagate Allen’s negative views of
 6
     certain football personnel, to which the Talk Show Host was highly receptive. In so
 7
     doing, Allen spread his narrative to the Talk Show Host’s massive following.
 8
            13.    For instance, Allen boasted that he wrote the Talk Show Host’s radio
 9
     segment in which one of the main points was “[Football person]. DON’T TRUST HIM.”
10
     See Ex. 17.
11
            14.    Similarly, years later, after Allen fed the same Talk Show Host talking
12
     points about players kneeling in protest, including how “10% of the players and owners
13
     are the issue,” the Talk Show Host said that the Talk Show Host would “hit some of this
14
     now.” See Ex. 18 (emphasis added). Allen thanked the Talk Show Host for doing so:
15

16

17

18

19
20

21

22

23

24

25

26

27

28   See id.(emphasis added).
                                                -5-
     Case 2:21-mc-00022-SPL Document 14-1 Filed 06/18/21 Page 6 of 12



 1          15.    After Allen sent the Talk Show Host negative information about a football
 2   person, Allen and the Talk Show Host agreed that the person is a “dummy.” See Ex. 19.
 3          16.    Allen also validated the Talk Show Host’s opinions of a football person. For
 4   example, Allen agreed with and gave credence to the Talk Show Host’s statement that a
 5   football person “doesn’t help,” “talks too much” and “doesn’t understand the fans.” See Ex.
 6   20.
 7          17.    In sum, Allen succeeded on multiple occasions in directly influencing the
 8   Talk Show Host to publish the content Allen desired.
 9          18.    Accordingly, Allen’s lack of candor to the Court has backfired. Allen’s
10   practice of executing secret media campaigns — which Allen failed to disclose to the Court
11   in his affidavit — establishes that the Motion is designed to shield from Snyder relevant
12   information concerning any involvement Allen may have had in the media campaign
13   executed against Snyder.
14
     C.     Allen Provided Disparaging Narratives About a Football Person to the ESPN
15          Personality
16          19.    Similar to Allen’s machinations with the Talk Show Host, Allen spoon-fed

17   the ESPN Personality disparaging narratives about football personnel and others connected

18   to the sports world.

19          20.    For example, Allen told the ESPN Personality that:3

20                   A football person will be replaced. See Ex. 22.

21                   Certain football personnel “can’t come up with a good idea if their

22                     life depended on it.” See Ex. 23.

23                   A football person’s policies were “all for TV ratings.” See Ex. 24.

24

25
     3 Although   Allen and the ESPN Personality’s emails often included other people, Allen
26   never told the ESPN Personality that the ESPN Personality was not permitted to use or
27   share these opinions in the ESPN Personality’s capacity as an ESPN on-air personality.
     This is in stark contrast to other emails that Allen designated “For [the ESPN
28   Personality’s] eyes only.” Ex. 21 (“Don’t share with espn sl**s”).
                                                -6-
     Case 2:21-mc-00022-SPL Document 14-1 Filed 06/18/21 Page 7 of 12



 1                    A coach “shouldn’t [have] take[n] the call” from a football person
 2                       during which the football person suggested that the coach should
 3                       “draft qu***s.”4 See Ex. 25.
 4

 5          21.     Furthermore, Allen frequently validated the ESPN Personality’s “hot takes”
 6   about football issues, including the ESPN Personality’s assessment that a football person is
 7   a “clueless anti football p***y:”
 8

 9

10

11

12

13

14

15

16

17

18

19   See Ex. 26 (emphasis added).
20          22.     Similarly, Allen validated the ESPN Personality’s position that “this f**k”
21   player should be “cut” for choosing not to stand for the national anthem to bring awareness
22   to racial injustices:
23

24

25

26

27
     4 Throughout this declaration and in the attached exhibits, we have redacted offensive
28   words contained in Allen’s original emails.
                                                 -7-
     Case 2:21-mc-00022-SPL Document 14-1 Filed 06/18/21 Page 8 of 12



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
     See Ex. 27 (emphasis added).
11
           23.    Allen also spread disparaging narratives about other football figures to the
12
     ESPN Personality. For example, Allen told the ESPN Personality that:
13
              A former General Manager is a “dolt.” See Ex. 28 (emphasis added).
14
              A football player was a “thug.” See Ex. 29 (emphasis added).
15
              A football announcer “sucks” and “is an ass.” See Ex. 30 (emphasis added).
16
              He tells a sports reporter to “f**k himself” every time he sees him.
17
     See Ex. 31 (emphasis added).
18
           24.    The evidence thus shows that, far from being the wallflower with the media
19
     that he has told the Court he was, Allen routinely fed talking points and opinions to the
20
     ESPN Personality.
21
      II. The Evidence Suggests That Allen Communicated Extensively With John
22        Moag During the Time of the Corrupt Misinformation Campaign Against
          Snyder and the Team
23
           25.    As has been widely reported, the Team’s former minority owners hired Moag
24
     & Co. (“Moag”) to sell their interests in the Team. It was recognized that the minority
25
     owners’ stakes would sell for significantly more — and thus Moag could potentially be
26
     entitled to a larger commission — if Snyder’s majority interest was also available for
27
     purchase at the same time.
28

                                               -8-
     Case 2:21-mc-00022-SPL Document 14-1 Filed 06/18/21 Page 9 of 12



 1          26.     On September 17, 2020, Mr. Moag sent Snyder a text in which he told Snyder
 2   that he will disclose “the more serious shit” if Snyder doesn’t agree to a “business deal”,
 3   also noting that “if you want a shit show, we are on for that too:”
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16    See Ex. 32.
17          27.     After Allen’s separation from the Team at the end of 2019, Allen had no
18   business reason to remain in contact with Mr. Moag.
19          28.     Yet Allen remained in extensive contact with Mr. Moag throughout 2020,
20   during which time Mr. Moag was involved in threatening Mr. Snyder with the release of
21   negative information.
22          29.     In fact, based on my review of Mr. Moag’s phone records, Allen and Mr.
23   Moag spoke 87 times between January and November 2020, totaling over 1,200 minutes
24   (nearly 21 hours):
25

26

27

28

                                                 -9-
     Case 2:21-mc-00022-SPL Document 14-1 Filed 06/18/21 Page 10 of 12



 1                                                                  Total Call
                              Incoming   Outgoing       Total
 2                                                      Calls         Time
                                                                    (minutes)
 3                 January       1            0           1            19
                    April        2            1           3            88
 4
                     May         4            4           8            118
 5                   June        4           11           15           171
                     July        3            4           7            139
 6                 August        7           11           18           281
 7                September      7           11           18           220
                   October       6            3           9            106
 8                November       3            5           8            95
 9                  Total        37          50           87          1,237

10

11

12          30.     Moreover, based on my review of Mr. Moag’s phone records, Mr. Moag often
13   spoke with Allen in the same time frame that Mr. Moag spoke to a reporter. By way of one
14   example, on September 26, 2020, Mr. Moag spoke to Allen within hours of speaking to a
15   reporter:
16

17

18

19
20

21

22

23

24

25

26

27

28

                                               - 10 -
     Case 2:21-mc-00022-SPL Document 14-1 Filed 06/18/21 Page 11 of 12



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11          31.    The timing of Mr. Moag’s calls with Allen and the press thus suggests Allen’s

12   knowledge of Moag’s efforts, if not close coordination between them, to provide

13   information to the press about Snyder or the Team.

14          32.    But despite this extensive phone contact, in connection with a separate

15   Section 1782 proceeding seeking discovery from Moag, only one text conversation and two

16   emails between Mr. Moag and Allen were produced — and even then, only in partial form
17   — all of which concerned either the Defamatory Articles or other negative publicity
18   concerning Petitioner and the Team. While the completeness of Moag’s production is the
19   subject to a motion for spoliation sanctions in a different action, the fact that the limited
20   documents Moag produced show that Allen communicated with Moag about the
21   Defamatory Articles and other negative publicity concerning Snyder and the Team
22   demonstrate why the Subpoena is proper, and why the Motion should be denied.
23

24

25

26

27

28

                                                 - 11 -
     Case 2:21-mc-00022-SPL Document 14-1 Filed 06/18/21 Page 12 of 12



 1        I declare under penalty of perjury that the forgoing is true and correct.
 2   Dated: New York, New York
 3        June 18, 2021
 4                                                          /s/ Jordan W. Siev
                                                          JORDAN W. SIEV
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                               - 12 -
